UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22506 2010 Swift Mandatory Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Name and address of agent for service) (602) 257-5433 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. 2010 Swift Mandatory Common Exchange Security Trust Schedule of Investments September 30, 2012 (Unaudited) Security Description Maturity Date Par Value Cost Fair Value Stripped United States Treasury Securities - 9.15%* Stripped United States Treasury Security 11/15/2012 $ $ $ Stripped United States Treasury Security 2/15/2013 Stripped United States Treasury Security 5/15/2013 Stripped United States Treasury Security 8/15/2013 Stripped United States Treasury Security 11/15/2013 Total Stripped United States Treasury Securities Forward Purchase Contracts - 90.85%* Forward Purchase Contracts for Swift Transportation Company Class A Common Shares Total Forward Purchase Contracts Total Investments - 100.00%* $ Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* $ Footnotes *Percentages are stated as a percent of net assets. Federal Income Taxation The Trust is not an association taxable as a corporation for Federal income tax purposes; accordingly, no provision is required for such taxes.Specifically, the Trust is a grantor trust under the U.S. federal income tax laws and as such, Security holders will be treated as if each holder owns directly its proportionate share of the assets held by the Trust. As of September 30, 2012, net unrealized depreciation of investments, based on cost for Federal income tax purposes, aggregated $11,829,282, of which $350,619 and $12,179,901 related to appreciated and depreciated investments, respectively.The cost of investments for Federal income tax purposes was $226,549,167 at September 30, 2012. The Trust records the impact of an uncertain tax position to the financial statements when an analysis indicates that the tax position taken is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Based on the analysis, there were no tax positions identified which did not meet the “more likely than not” standard as of and for the nine months ended September 30, 2012. Fair Value Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012: Fair Value Measurements at September 30, 2012 Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description September 30, 2012 (Level 1) (Level 2) (Level 3) Other U.S. Treasury Securities $ $ $
